                   Case 2:18-cv-01543-JLR Document 211 Filed 05/22/19 Page 1 of 7




 1                                                           THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9   BOMBARDIER INC.,                                   No. 2:18-cv-1543 JLR

10                           Plaintiff,                 DECLARATION OF JAMES SANDERS IN
                                                        SUPPORT OF DEFENDANT MITSUBISHI
11   v.                                                 AIRCRAFT CORPORATION’S SUR-REPLY
                                                        IN OPPOSITION TO PLAINTIFF’S
12   MITSUBISHI AIRCRAFT                                UPDATED MOTION FOR PRELIMINARY
     CORPORATION, MITSUBISHI                            INJUNCTION
13   AIRCRAFT CORPORATION AMERICA,
     INC., et al.,                                      ORIGINAL NOTE ON MOTION
14                                                      CALENDAR:
                             Defendants.
15                                                      MAY 17, 2019

16

17

18
              James Sanders declares as follows:
19
              1.       I am a partner in the law firm of Perkins Coie LLP and one of the attorneys
20
     representing Mitsubishi Aircraft Corporation Japan (“MITAC”) in this action. I make this
21
     declaration based on personal knowledge of the events and matters described here.
22
              2.       On May 20, 2019, I and several other counsel for MITAC met with Bombardier’s
23
     counsel in their offices. During this meeting, we provided Bombardier counsel with highlighted
24
     copies of the two erroneous statements quoted on page 3 of MITAC’s Sur-Reply and asked that
25
     they file an amended brief correcting the misstatements. Counsel for Bombardier stated that they
26
     would raise the issue with Bombardier and then get back to us.

      DECLARATION OF JAMES SANDERS                                               Perkins Coie LLP
      (NO. 2:18-CV-1543 JLR) – 1                                           1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     144476529.1                                                                Fax: 206.359.9000
                   Case 2:18-cv-01543-JLR Document 211 Filed 05/22/19 Page 2 of 7




 1            3.       Later that day, Bombardier’s counsel emailed us to report that they had conferred

 2   with Bombardier and had decided they would not correct the reply brief. Attached as Exhibit A is

 3   a true and correct copy of that correspondence.

 4            I declare under penalty of perjury under the laws of the United States that the foregoing is

 5   true and correct.

 6

 7            Executed this 22nd day of May.

 8                                                        s/ James Sanders
                                                          James Sanders, WSBA No. 24565
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                 Perkins Coie LLP
                                                                           1201 Third Avenue, Suite 4900
     DECLARATION OF JAMES SANDERS                                             Seattle, WA 98101-3099
     (NO. 2:18-CV-1543 JLR)                                                    Phone: 206.359.8000
     144476529.1                                                                Fax: 206.359.9000
                   Case 2:18-cv-01543-JLR Document 211 Filed 05/22/19 Page 3 of 7




 1                                     CERTIFICATE OF SERVICE
 2            I certify under penalty of perjury that on May 22, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5
              DATED this 22nd day of May 2019.
 6                                                         s/ James Sanders
                                                           James Sanders, WSBA No. 24565
 7                                                         Perkins Coie LLP
                                                           1201 Third Avenue, Suite 4900
 8                                                         Seattle, WA 98101-3099
                                                           jsanders@perkinscoie.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE                                                      Perkins Coie LLP
      (NO. 2:18-CV-1543 JLR) – 1                                            1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144476529.1                                                                 Fax: 206.359.9000
Case 2:18-cv-01543-JLR Document 211 Filed 05/22/19 Page 4 of 7




       Exhibit A
                      Case 2:18-cv-01543-JLR Document 211 Filed 05/22/19 Page 5 of 7

Sanders, James (SEA)

From:                               Joh n Denken berger <john.den kenberger@cojk.com >
Sent:                               Monday, May 20, 20i9 6:05 PM
To:                                 Riedinger, Jerry A. (SEA);John Whitaker; Brian McMahon; Gaston, Mary Z.   (SEA)
Cc:                                 Jeffrey Danley; Todd Ziegenbein; Sanders, James (SEA); Shultz, Mack H. (SEA);Alfonso,
                                    Shylah R. (SEA)
Subject:                            RE: Redactions



Jerry,

Thank you for your time today. As promised, I spoke with Bombardier about your request for us to file an amended
reply brief. We respectfully decline to amend.

Please let me know if you have questions.


Thanks,
John


From: Riedinger, Jerry A. (Perkins Coie) [mailto:JRiedinger@perkinscoie.com]
Sent: Monday, May 20,20t9 10:59 AM
To: John Whitaker; Brian McMahon; Gaston, Mary 7. (Perkins Coie)
Cc: John Denkenberger; Jeffrey Danley; Todd Ziegenbein; Sanders, James (Perkins Coie); Shultz, Mack       H   (Perkins Coie);
Alfonso, Shylah R. (Perkins Coie)
Subject: RE: Redactions

Thanks John. We can meet at 2:30. See you then.

Jerry

Jerry A. Riedinger I Perkins Coie LLP
1201 Third Avenue Suite 4900
Seattle, WA 98101-3099
Direct 206.359.8664
Cell 425.985.9469
Fax 206.359.9664
Enrail JRiedinger@perkinscoie.com



From: John Whitaker <John.Whitaker@cojk.com>
Sent: Monday, May 20,201910:18 AM
To: Riedinger, Jerry A. (SEA) <JRiedinger@perkinscoie.com>; Brian McMahon <brian.mcmahon@cojk.com>; Gaston,
Ma ry Z. (SEA) <MGaston@perkinscoie.com>
Cc: John Denkenberger <john,denkenberger@cojk.com>; Jeffrey Danley <Jeffrey.Danley@cojk.com>; Todd Ziegenbein
<Todd,Ziegenbein@cojk,com>; Sanders, James (SEA) <JSanders@perkinscoie.com>; Shultz, Mack H. (SEA)
<MShultz@perkinscoie.com>;Alfonso, Shylah R. (SEA) <SAlfonso@perkinscoie.com>
Subject: Re: Redactions

Hello again Counsel,

Following up on my message below. We have secured a court reporter for 2:30pm here in our
offices, Please confirm that you will be able to attend this meet and confer.
                 Case 2:18-cv-01543-JLR Document 211 Filed 05/22/19 Page 6 of 7
Regards,


John



      Original Message
From: "John Wh ita ker" < Joh n.Whitaker@cojk.com >
To: "Riedinger, Jerry A. (Perkins Coie)" <JRiedinger@perkinscoie.com>; "Brian McMahon"
<brian.mcmahon@cojk.com>; "Gaston, MaryZ. (Perkins Coie)" <MGaston@perkinscoie.com>
Cc: "John Denkenberger" <john.denkenberge >; "Jeffrey Danley"
<Jeffrey.Danley@cojk.com>; "Todd Ziegenbein" <Todd.Ziegenbein@cojk.com>; "Sanders, James
(Perkins Coie)" <JSanders@perkinscoie.com>; "Shultz, Mack H. (Perkins Coie)"
<MShultz@perkinscoie.com>; "Alfonso, Shylah R. (Perkins Coie)" <SAlfonso@perkinscoie.com>
Sent: 5/20 /2019 7:58:13 AM
Subject: Re: Redactions

Hello Jerry,

It seems that there are several important things we need to confer about soon. So we think it makes
the most sense to meet in person and have a court reporter capture the meeting so we can all refer
back to what was discussed and decided without relying on anyone's memories or notes. We are
attempting to line up the court reporter for this afternoon, so please let us know if there are any times
that work best for you.

Regards,


John




      Original Message
From: "Riedinger, lerry A. (Perkins Coie)" <JRiedinger@perkinscoie.com>
To:''BrianMcMahon''<@>;..Gaston,MaryZ.(PerkinsCoie),.
<MGaston @ perkinscoie.com       >   ; "Joh n Whitaker"
                                               John.Wh itaker@cojk.com >
                                                          <

Cc: "John Denkenberger"      <john.denkenberge         >; "Jeffrey Danley"
<Jeffrey.Danley@cojk.com>; "Todd Ziegenbein" <Todd.Ziegenbein@cojk.com>; "Sanders, James
(Perkins Coie)" <JSanders@perkinscoie.com>; "Shultz, Mack H. (Perkins Coie)"
<MShultz@perkinscoie.com>; "Alfonso, Shylah R. (Perkins Coie)" <SAlfonso@perkinscoie.com>
Sent: 5/19/2019 7:36:40 PM
Subject: RE: Redactions

Brian,   ljust
            asked John for a meet-and-confer regarding erroneous assumptions in Bombardier's May 17 Preliminary
lnjunction Reply. We can discuss all three subjects in that meeting.

Regards,
                                                              2
                        Case 2:18-cv-01543-JLR Document 211 Filed 05/22/19 Page 7 of 7

Jerry

Jerry A. Riedinger Perkins Coie LLP
                             I
i201 i'hird Avenue $uiie 49 00
litlaltlr:, WA 98101
                   '309.c)
0irecf 206.35{}.8664
Csli 425.91]5.$46!)
Fax 2{i{:i.353.9fi64
errnail JRiedinqer@perkinscoie.com




                                                       3
